Case 8:20-cr-00110-CJC Document 1 Filed 08/06/20 Page 1 of 8 Page ID #:1
  Case 8:20-cr-00110-CJC Document 1 Filed 08/06/20 Page 2 of 8 Page ID #:2



                                AFFIDAVIT
     I, Ryan McDuffy, being duly sworn, declare and state as

follows:

                        I. PURPOSE OF AFFIDAVIT
      1.   This affidavit is made in support of a criminal

complaint and arrest warrant against RONALD BERNARD WARE

(“WARE”) for a violation of 18 U.S.C. § 922(g)(1): Felon in

Possession of a Firearm.

      2.   The facts set forth in this affidavit are based upon

my personal observations; my training and experience; and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

arrest warrant and does not purport to set forth all of my

knowledge of or investigation into this matter.           Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and part only.

                  II. BACKGROUND OF TFO RYAN MCDUFFY
      3.   I am a Detective with the Brea Police Department

(“BPD”) and also a federally deputized Task Force Officer

(“TFO”) presently working with the Bureau of Alcohol, Tobacco,

Firearms and Explosives (“ATF”).         As a TFO with the ATF, I am an

investigative or law enforcement officer of the United States

within the meaning of 18 U.S.C. § 2510(7), and I am empowered by

law to conduct investigations and make arrests for offenses

enumerated in 18 U.S.C. § 2516.



                                    ii
 Case 8:20-cr-00110-CJC Document 1 Filed 08/06/20 Page 3 of 8 Page ID #:3



     4.    I am assigned to the ATF Orange County Violent Crime

Task Force (“OCVCTF”).     The OCVCTF is responsible for among

other things, investigating violations of federal law involving

criminal street gangs, possession of firearms by prohibited

persons, possession of stolen firearms, possession of

machineguns, the illegal distribution of firearms and narcotics,
and burglaries and violent crime to include robberies.           Prior to

this assignment with the ATF, I was a BPD Police Officer and

have been so employed for approximately three years.

     5.    I have specialized training and experience in

investigations of narcotics trafficking and criminal street

gangs.    During my tenure as a Police Officer, as well as an ATF

TFO, I have conducted and participated in numerous

investigations of criminal activity, including, but not limited

to robberies.    Since joining the OCVCTF in 2018, I have

specialized in investigations of robberies, firearms violations,

drug trafficking, and gang activity.        I have participated in the

execution of numerous federal and state arrest and search

warrants during my career.

                   III. SUMMARY OF PROBABLE CAUSE
     6.    On July 29, 2020, BPD officers were conducting a

stolen vehicle investigation inside the parking garage of a

hotel.    The police officers saw WARE exit the driver’s side of a

car parked near the stolen vehicle and reposition himself in the

front passenger’s seat of the car where he watched the officers.

A record check of WARE’s car showed expired registration and the

car registered to a woman.      The police officers approached WARE
  Case 8:20-cr-00110-CJC Document 1 Filed 08/06/20 Page 4 of 8 Page ID #:4



to question him and smelled marijuana coming from his car.             A

criminal history check showed WARE was on probation.            The police

officers found a loaded handgun, in plain view, on the floor of

the front passenger seat of WARE’s car, directly underneath

where WARE had been sitting.       WARE is a convicted felon.

                     IV. STATEMENT OF PROBABLE CAUSE
        7.    Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

        A.    WARE Approached By Police Officers

        8.    On or about July 29, 2020, at approximately 3:36 a.m.,

BPD Officer Morouse (“Officer Morouse”) was on patrol in a

marked police car, assisting with a stolen vehicle investigation

in the parking lot of the Embassy Suites Hotel (“Embassy

Suites”) located at 900 East Birch Street, Brea, California.

        9.    Officer Morouse saw a man, later identified as WARE,

exit the driver’s side door of a blue Chevy Trailblazer, bearing

California license plate number 4TLB951 (“the Trailblazer”),

that was parked several parking stalls away from the stolen

vehicle that the police officers were investigating.           WARE

walked around the Trailblazer and sat in the front passenger

seat.    WARE left the front passenger door open and watched the

police officers.     It appeared WARE had positioned himself in the

front passenger seat to get a better of view of the police

officers.

        10.   Officer Morouse conducted a database check of the

Trailblazer which showed the car’s registration had recently
  Case 8:20-cr-00110-CJC Document 1 Filed 08/06/20 Page 5 of 8 Page ID #:5



expired.     In addition, the database check showed the car was

registered to a woman.

       11.   Officer Morouse and BPD Sergeant Wood (“Sergeant

Wood”) approached the Trailblazer and contacted WARE through the

open front passenger door.      WARE was still seated in the front

passenger seat with his left hand down by the floorboard of the
car.     Officer Morouse asked WARE if he knew anything about the

stolen car.    WARE said he did not know anything about the stolen

car.   WARE appeared nervous when speaking to the police

officers.    Officer Morouse asked WARE if he was a guest at the

hotel.    WARE said he was not a guest at the hotel.         As Officer

Morouse spoke to WARE, he could smell the odor of marijuana

coming from the Trailblazer.

       12.   The police officers asked WARE to exit the

Trailblazer.     Initially, WARE resisted the police officers’

request to exit the Trailblazer.       Officer Morouse reached inside

the open car door and grabbed WARE’s hands.         After Officer

Morouse began pulling WARE’s hands, WARE complied and exited the

Trailblazer.

       13.   Once the police officers had WARE outside the

Trailblazer they asked if they could search WARE and he

complied.    The police officers did not find anything during the

search of WARE.

       14.   Officer Morouse walked WARE to the front of Sergeant

Wood’s marked police car, which was parked behind the

Trailblazer.    Officer Morouse asked WARE who owned the

Trailblazer.    WARE said he was the owner of the Trailblazer and
  Case 8:20-cr-00110-CJC Document 1 Filed 08/06/20 Page 6 of 8 Page ID #:6



that his girlfriend had purchased the car for him about 6 months

prior.

     15.    The police officers ran a police database criminal

history check of WARE that revealed WARE was on probation for a

case in Los Angeles County.      In addition, WARE was currently on

bail from a criminal case in Los Angeles County where he was
arrested for battery on a police officer.         The criminal history

check also revealed that WARE was a convicted felon and

prohibited from possessing a firearm.

     16.    Officer Morouse walked back to the open front

passenger door of the Trailblazer and observed in plain view the

handle of a handgun partially shoved under the front passenger

seat where WARE had been seated when approached by the police

officers.

     17.    Officer Morouse immediately returned to the front of

Sergeant Wood’s marked police car, where WARE was located and

placed him in handcuffs.

     B.     Search of the Trailblazer
     18.    Officer Morouse returned to the Trailblazer and

recovered the handgun, a Glock 21 Gen 4 handgun, bearing serial

number YUT341, loaded with a magazine containing 12 rounds of

.45 caliber ammunition.

     19.    Officer Morouse continued his search of the

Trailblazer and located a marijuana joint inside the console.

     20.    Based on their findings, the police officers placed

WARE under arrest for violations of California Penal Code §§

25850(A) (Carrying a Loaded Firearm in Public), 30305(A)(1)
  Case 8:20-cr-00110-CJC Document 1 Filed 08/06/20 Page 7 of 8 Page ID #:7



(Prohibited Person Owning/Possessing Ammunition) and

29800(A)(1) (Felon in Possession of a Firearm) and transported

him to the BPD jail.

      C.    WARE’s Statements
      21.   At the BPD jail Officer Morouse began reading WARE his

Miranda rights, WARE interrupted Officer Morouse and asked for
his attorney.    Officer Morouse stopped reading WARE the

remainder of his Miranda rights and no further questions were

asked.

      D.    WARE’s Criminal History
      22. On August 4, 2020, I reviewed a law enforcement

criminal history database search for WARE and learned that WARE

has previously been convicted of the following felony crimes

punishable by a term of imprisonment exceeding one year:

            a.   On or about May 17, 2004, a violation of

California Penal Code § 487(c), Grand Theft, in the Superior

Court for the State of California (Pasadena), County of Los

Angeles, Case Number GA054813-01;

            b.   On or about April 18, 2005, a violation of

California Penal Code § 422, Criminal Threats, in the Superior

Court for the State of California (Pasadena), County of Los

Angeles, Case Number PASGA06057401;

            c.   On or about January 29, 2007, a violation of

California Penal Code § 11350(a), Possession of a Controlled

Substance, in the Superior Court for the State of California

(Glendale), County of Los Angeles, Case Number GLNGA06841001;

and
  Case 8:20-cr-00110-CJC Document 1 Filed 08/06/20 Page 8 of 8 Page ID #:8



           d.    On or about February 11, 2013, a violation of

California Penal Code § 11351.5, Felon in Possession of a

Firearm, in the Superior Court for the State of California (Los

Angeles), County of Los Angeles, Case Number ALHGA08469501.

     E.    Interstate Nexus

     16.   On August 4, 2020, I provided a verbal description of

the handgun to ATF Special Agent (“SA”) Jeff Davis, an ATF

Interstate Nexus Expert.      Based on the description of the

handgun I provided, SA Davis confirmed that the handgun was

manufactured outside of the State of California.          Because the

handgun was found in California, I believe that it has traveled

in and affected interstate commerce.

                              V. CONCLUSION
      23. For all of the reasons described above, there is

probable cause to believe that WARE has committed a violation of

18 U.S.C. § 922(g)(1): Felon in Possession of a Firearm.




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                   WK day of
telephone on this ____
August, 2020.

     DOUGLASF.McCORMICK
HONORABLE DOUGLAS F. MCCORMICK
UNITED STATES MAGISTRATE JUDGE
